DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
                                                                                 Status of Claims 
Claim(s) 1-5, 21-22, 24-26, 30, 32-34 & 36-41 are pending in the application. Claim(s) 6, 7-20, 23, 27-29, 31 and 40-41 have been canceled.  Claim(s) 42-46 have been added. The previous rejection(s) under 35 U.S.C 103 have been withdrawn in light of amendments made to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 30-31, 42-43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Cheverton (US 9925715) in view of Li (US 2009/0200279) in further view of Engel (US 2018/0169952)
As Per Claim 1, Cheverton discloses an additive manufacturing system [abstract] comprising;
an excitation energy source [Fig. 1, #14] having a power output [Col. 8, Lines 43-45; “…the power of laser device 14 during the build process to correct such discrepancies….”], the excitation energy source configured to emit an excitation energy beam [Fig. 1, #16] across a predetermined scan path [Col.  9, Lines 10-17; “…In one embodiment, for example, the position of mirror 34 at a given time during the build process is determined, using computing device 24 and/or controller 26, based upon a predetermined path of a build file used to control the position of mirror 34….”; by controlling the mirror according to a predetermined path, the energy beam would then follow said predetermined path as it reflects of the mirror] configured to generate a melt pool in a build material [Fig. 2, #22]; 
an optical system [Fig. 1, #20] comprising an optical detector [Fig. 1, #38] configured to detect the sensing quantity of electromagnetic radiation over time [Col. 10, Lines 48-52]; and 
a computing device [Fig. 1, #24].
Cheverton discloses all limitations of the invention except a thermal conductivity sensing system configured to determine a thermal conductivity by monitoring an electromagnetic radiation emitted by the build material over time, the thermal conductivity sensing system comprising:
a sensing energy source separate from the excitation energy source, said sensing energy source configured to emit a sensing energy beam that has an energy at the build material less than the energy 
a first scanning device configured to selectively direct the sensing energy beam across the build material, wherein at least a portion of the build material is configured to emit an ambient quantity of electromagnetic radiation prior to being contacted by the sensing energy beam, and emit a sensing quantity of electromagnetic radiation different than the ambient quantity of electromagnetic radiation after being contacted by the sensing energy beam; 
an optical system to determine the thermal conductivity of the build material from the sensing quantity of electromagnetic radiation over time; and
a computing device configured to receive the sensing quantity of electromagnetic radiation over time: determine an energy rate change of the sensing quantity of electromagnetic radiation based on the received sensing quantity of electromagnetic radiation over time, the energy rate change corresponding to a change in the thermal conductance of the build material; and
 increase the power output of the excitation energy source, in real-time, when an increase in the thermal conductance of the build material is determined or decrease the power output of the excitation energy source, in real-time, when a decrease in the thermal conductance of the build material is determined. 
Li, much like Cheverton, pertains to an apparatus of thermally processing a substrate. [abstract] 
Li discloses a thermal conductivity sensing system configured to determine a thermal conductivity of the build material by monitoring an electromagnetic radiation emitted by the build material over time [Par. 102; “…,The measured reflected power and emitted power may then be used to calculate reflectivity of the substrate, emissivity of the substrate, energy absorbed by the substrate, and/or the temperature of the substrate at step 1338...”] by monitoring an electromagnetic radiation emitted by the build material over time [Par. 100; “…The emitted power is then measured by the the reference clearly discloses that reference monitors the electromagnetic radiation to adjust the laser diodes in real time, that is, the radiation is detected over time], the thermal conductivity sensing system comprising: 
a sensing energy source [Fig. 14, #1420 & #1430] separate from said excitation energy source [Fig. 14, #202], said sensing energy source [Fig. 14, #1420 & #1430] configured to emit a sensing energy beam [Par. 105; “…The low power radiation sources 1420 and 1430, may be lasers…”] that has an energy at the build material less than the energy necessary to generate the melt pool in the same build material and less than that of the excitation energy beam at the build material [Par. 105 “…the output of the low power radiation sources 1420 and 1430 is low relative to the heating laser 202 and may be sufficiently low so as to have a negligible effect on the heating of the substrate 214…”]; 
an optical system to determine the thermal conductivity of the build material from the sensing quantity of electromagnetic radiation over time [Par. 102; “…The measured reflected power and emitted power may then be used to calculate reflectivity of the substrate, emissivity of the substrate, energy absorbed by the substrate, and/or the temperature of the substrate at step 1338…]; and
a first scanning device [Fig. 14, #320] configured to selectively direct the sensing energy beam [Fig. 14, #1420 & #1430] across the build material [Fig. 14, #214], wherein at least a portion of the build material is configured to emit an ambient quantity of electromagnetic radiation prior to being contacted by the sensing energy beam [Claim 17; “…a first radiation source configured to heat a substrate and emit radiation at a heating wavelength…”; the reference clearly discloses that after the first radiation source (excitation source) heats the substrate, radiation is emitted, in which the occurrence precedes the second radiation source (sensing energy beam)] and emit a sensing quantity of electromagnetic radiation different than the ambient quantity of electromagnetic radiation after being contacted by the sensing energy beam. [Par. 105 “…the output of the low power radiation sources 1420 and 1430 is low relative to the heating laser 202 and may be sufficiently low so as to have a negligible effect on the heating of the substrate 214…”] and 
a computing device [Fig. 1, #914] configured to: 
receive the sensing quantity of electromagnetic radiation over time [Claim 1; “…a first detector configured to receive reflected radiation at the second wavelength; a computer system configured to receive an output from the first detector…”]
 determine an energy rate change of the sensing quantity of electromagnetic radiation based on the received sensing quantity of electromagnetic radiation over time [Par. 102; “…The measured reflected power and emitted power may then be used to calculate reflectivity of the substrate, emissivity of the substrate, energy absorbed by the substrate, and/or the temperature of the substrate at step 1338…” the reference clearly discloses that energy is calculated over the span of the operation, which is conducted during a pre-determined time interval (Par. 61; “…Therefore, unlike prior art processes, embodiments of the invention can heat a substrate 214 with a predetermined power density and for a short predetermined length of time…”) Thus, resulting in calculating the energy over time, i.e. rate of change of the energy], the energy rate change corresponding to a change in the thermal conductance of the build material [Par. 102; “…Similarly, the temperature is proportional to the absorbed power, which equals the radiated power less the reflected power. The calculated true temperature is derived from the difference in reflected and emitted power subject to the calibration of the detectors…”]; and
 Although the reference does not explicitly disclose that the power is increased if the thermal conductance of the build material is determined or decreased if a decrease in thermal conductance is detected, the prior art explicitly contemplates adjusting the power level based on a reflected radiation, in which said reflected radiation is “…used to calculate reflectivity of the substrate, emissivity of the substrate, energy absorbed by the substrate, and/or the temperature of the substrate at step 1338…” (Par. 102)]
Li discloses the benefits of the sensing energy beam and first second scanning device in that it provides uniform annealing of a substrate/build material that would otherwise be disrupted by variations in emissivity. [Par. 14] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the additive manufacturing system as taught by Cheverton in view of the sensing energy source and scanning device as taught by Li to further include a thermal conductivity sensing system configured to determine a thermal conductivity of the build material the thermal conductivity sensing system comprising: a sensing energy source separate from said excitation energy source, said sensing energy source configured to emit a sensing energy beam that has an energy at the build material less than the energy necessary to generate the melt pool in the same build material and less than that of the excitation energy beam at the build material, a first scanning device configured to selectively direct the sensing energy beam across the build material, wherein at least a portion of the build material is configured to emit an ambient quantity of electromagnetic radiation prior to being contacted by the sensing energy beam, and emit a sensing quantity of electromagnetic radiation different than the 
Cheverton and Li do not disclose the sensing energy beam directed onto the build material in front of the excitation energy beam as the excitation energy beam and the sensing energy beam are individually directed across the build material.
Engel, much like Cheverton and Li, pertains to a device for layer-wise additive production. [abstract] 
Engel discloses the sensing energy beam [Fig. 2, #34] directed onto the build material [Fig. 2, #102] in front of the excitation energy beam [Fig. 2, #32] and the excitation energy beam [Fig. 2, #32] and the sensing energy beam [Fig. 2, #34] are individually directed across the build material [Fig. 2, #102].
Engel discloses the benefits of the sensing energy beam in that the quality of the component formed by melting and solidifying the material powder can be monitored continuously with a high degree of precision. [Par. 22] 

As Per Claim 2, Cheverton discloses a second scanning device [Fig. 1, #18] configured to selectively direct the excitation energy beam across the build material. [Col. 4, Lines 39-45]; and 
a controller configured to move said second scanning device synchronously with said first scanning device. [Col. 9, Lines 28-33]
As Per Claim(s) 3, Cheverton discloses said controller is configured to move said first scanning device and said second scanning device synchronously [Col. 9, Lines 28-33]
As Per Claim 30, Cheverton discloses all limitations of the invention except wherein said sensing energy source is configured to emit the sensing energy beam having a predetermined energy output sufficient to increase the energy of the build material.
Li, much like Cheverton, pertains to an apparatus of thermally processing a substrate. [abstract] 
Li discloses wherein said sensing energy source is configured to emit the sensing energy beam having a predetermined energy output sufficient to increase the energy of the build material. [Par. 99; “…The substrate is then irradiated with a line of continuous wave electromagnetic radiation emitted from the continuous wave radiation module 908 (FIGS. 9A and 9B), at step 1326, thereby heating the surface of a substrate with a predetermined power density for a predetermined length of time… which heats the surface of the substrate from an ambient temperature of less than about 500.degree. to a process temperature of higher than about 700.degree. C….; the reference clearly discloses that the sensing energy beam heats up the build material to a higher temperature i.e. increases the energy of the build material] 
Li discloses the benefits of the sensing energy source in that it provides uniform annealing of a substrate/build material that would otherwise be disrupted by variations in emissivity. [Par. 14]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the invention as taught by Cheverton in view of the sensing energy source as taught by Li to further include said sensing energy source is configured to emit the sensing energy beam having a predetermined energy output sufficient to increase the energy of the build material to provide uniform annealing of a substrate/build material that would otherwise be disrupted by variations in emissivity. [Par. 14]
As Per Claim 42, Cheverton discloses all limitations of the invention except wherein the electromagnetic radiation emitted by the build material is monitored over a predetermined time interval to determine the energy rate change of the sensing quantity of electromagnetic radiation.
Li, much like Cheverton, pertains to an apparatus of thermally processing a substrate. [abstract] 
Li discloses wherein the electromagnetic radiation emitted by the build material is monitored over a predetermined time interval to determine the energy rate change of the sensing quantity of electromagnetic radiation. [Par. 61; “…Therefore, unlike prior art processes, embodiments of the invention can heat a substrate 214 with a predetermined power density and for a short predetermined length of time (approximately 1 millisecond)…”; the reference clearly discloses the heating of the substrate, which subsequently leads to detection of radiation/energy as illustrated in the rejections above, occurs in a predetermined length of time]
Li discloses the benefits of the predetermined time interval in that it provides uniform annealing of a substrate/build material that would otherwise be disrupted by variations in emissivity. [Par. 14]

As Per Claim(s) 43, Cheverton discloses the optical detector [Fig. 1, #38]  is sensitive to light with wavelengths in the ultraviolet spectrum, the visible spectrum, the near-infrared spectrum, and the infrared spectrum. [Col. 6, Lines 11-15; “…Optical detector 38 is configured to detect EM radiation 40 generated by melt pool 22. More specifically, optical detector 38 is configured to receive EM radiation 40 generated by melt pool 22, and generate an electrical signal 44 in response thereto…”; the prior art clearly discloses that the optical detector is a high-speed visible light camera or a infrared camera and therefore is sensitive/detects visible light or infrared light”]
As Per Claim(s) 45, Cheverton discloses wherein the optical detector [Fig. 1, #38] is a photomultiplier tube, a photodiode, an infrared camera, a charged-couple device camera, a CMOS camera, a pyrometer, or a high-speed visible-light camera. [Col. 6, Lines 18-25; “…Optical detector 38 may include any suitable optical detector that enables optical system 20 to function as described herein, including, for example and without limitation, a photomultiplier tube, a photodiode, an infrared camera, a charged-couple device (CCD) camera, a CMOS camera, a pyrometer, or a high-speed visible-light camera…”]
Claim(s) 4, 21-22, 24, 32-34, 36, 39, 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Cheverton (US 9925715) in view of Li (US 2009/0200279) in further view of Engel (US 2018/0169952) in further view of Milner (US 2018/0143147)
As Per Claim 4, Cheverton discloses said controller is configured to move said first scanning device and said second scanning device synchronously [Col. 9, Lines 28-33]
Neither Cheverton nor Li discloses said controller is configured to move said first scanning device and said second scanning device synchronously such that the excitation energy beam and the sensing energy beam contact the build material proximate to each other.
Milner, much like Cheverton and Li, pertains to an apparatus and method for detecting defects in an additive manufacturing process. [abstract] 
Milner discloses controller [Fig. 8, #700] is configured to move said first scanning device and said second scanning device synchronously [Par. 76, Lines 15-19; the reference clearly discloses that the controller adjusts scanning patterns and rate] such that the excitation energy beam [Fig. 2, #204] and the sensing energy beam [Fig. 2, #202] contact the build material [Fig. 2, #220] proximate to each other [Fig. 2, #204 & #202] 
Milner discloses the benefits of the controller in that it compensates for beam degradation over time associated with condition external to the build chamber or internal to the build chamber. [Par. 75, Lines 16-20] 
Therefore, it would have been obvious to modify the teachings of a controller as taught by Cheverton and Li in view of the controller as taught by Milner to further include said controller is configured to move said first scanning device and said second scanning device synchronously such that the excitation energy beam to compensate for beam degradation over time associated with condition external to the build chamber or internal to the build chamber. [Par. 75, Lines 16-20] 
As Per Claim 21, Cheverton discloses an additive manufacturing system (abst) comprising;
an excitation energy source [Fig. 1, #14] that emits  an excitation energy beam [Fig. 1, #16] across a predetermined scan path [Col. 8, Lines 55-60; “…More specifically, controller 26 is configured to control the position, movement, and scan speed of mirror 34 using motor 36 based upon a 
an optical system [Fig. 1, #20] comprising an optical detector [Fig. 1, #38]  configured to detect ambient quantity of electromagnetic radiation and the sensing quantity of electromagnetic radiation [Col. 10, Lines 48-55], monitor the sensing quantity of electromagnetic radiating over a predetermined time interval to measure a temperature rate change [Col. 8, Lines 33-41; “…as DMLM system 10 builds component 28, computing device 24 processes electrical signals 44 from optical detector 38 using data processing algorithms to determine the size and temperature of melt pool 22….”]; and 
a computing device [Fig. 1, #24] 
Cheverton discloses all limitations of the invention except a sensing energy source separate from said excitation energy source, said sensing energy source configured to emit a sensing energy beam that has an energy at the build material less than the energy necessary to generate the melt pool in the same build material and less than that of the excitation energy beam at the build material; 
a first scanning device configured to selectively direct the sensing energy beam across the build material, wherein at least a portion of the build material is configured to emit an ambient quantity of electromagnetic radiation prior to being contacted by the sensing energy beam, and emit a sensing quantity of electromagnetic radiation different than the ambient quantity of electromagnetic radiation after being contacted by the sensing energy beam; 
an optical system comprising an optical detector configured to detect the ambient quantity of electromagnetic radiation and the sensing quantity of electromagnetic radiation over a predetermined time; and

 increase the power output of the excitation energy source, in real-time, when an increase in the thermal conductance of the build material is determined or decrease the power output of the excitation energy source, in real-time, when a decrease in the thermal conductance of the build material is determined. 
Li, much like Cheverton, pertains to an apparatus of thermally processing a substrate. [abstract] 
Li discloses an optical detector [Fig. 9, #912a] configured to detect the ambient quantity of electromagnetic radiation and the sensing quantity of electromagnetic radiation [Par. 94; “… reach the detector 912A, thus making it act as an optical pyrometer. This assures that the detected signal is a reflection signal and not an emission from the light source. In other words, only radiation that is reflected has a wavelength of other than 810 nm…”] over a predetermined time interval [Par. 61; “…Therefore, unlike prior art processes, embodiments of the invention can heat a substrate 214 with a predetermined power density and for a short predetermined length of time…”; the reference clearly discloses that the heating of the substrate, which subsequently leads to the detection of radiation as shown in the rejections above, is done within a predetermined time window]; and
a sensing energy source [Fig. 14, #1420 & #1430] that emits a sensing energy beam [Par. 105; “…The low power radiation sources 1420 and 1430, may be lasers…”] that has an energy at the build material less than the energy necessary to generate the melt pool in the same build material and less than that of the excitation energy beam at the build material [Par. 105 “…the output of the low power radiation sources 1420 and 1430 is low relative to the heating laser 202 and may be sufficiently low so as to have a negligible effect on the heating of the substrate 214…”]; and 
emit radiation at a heating wavelength…”; the reference clearly discloses that after the first radiation source (excitation source) heats the substrate, radiation is emitted, in which the occurrence precedes the second radiation source (sensing energy beam)] and emit a sensing quantity of electromagnetic radiation different than the ambient quantity of electromagnetic radiation after being contacted by the sensing energy beam. [Par. 105 “…the output of the low power radiation sources 1420 and 1430 is low relative to the heating laser 202 and may be sufficiently low so as to have a negligible effect on the heating of the substrate 214…”] and 
a computing device [Fig. 1, #914] configured to: 
receive the sensing quantity of electromagnetic radiation over the predetermined time interval [[Par. 102; “…a line of continuous wave electromagnetic radiation emitted from the continuous wave radiation module 908 (FIGS. 9A and 9B), at step 1326, thereby heating the surface of a substrate with a predetermined power density for a predetermined length of time….morever in Par. 100; “…The reflected power is then measured by the reflected power detector 912A and transmitted to the computer system 914, at step 1332. The computer system 914 then compares the reflected power to the emitted power, at step 1334, and controls the power supplied to the continuous wave electromagnetic radiation source accordingly…”; the reference clearly discloses that the radiation emitted from the module is emitted in a predetermined length of time, in which during said radiation being emitted, real-time controlling is occurring by measuring the reflected power from the build material to then control the power accordingly, thus being within said predetermined time interval.]
the reference clearly discloses that the radiation emitted from the module is emitted in a predetermined length of time, in which during said radiation being emitted, real-time controlling is occurring by measuring the reflected power from the build material to then control the power accordingly, thus being within said predetermined time interval.], the energy rate change corresponding to a change in the thermal conductance of the build material [Par. 102; “…Similarly, the temperature is proportional to the absorbed power, which equals the radiated power less the reflected power. The calculated true temperature is derived from the difference in reflected and emitted power subject to the calibration of the detectors…”]; and
 increase the power output of the excitation energy source, in real-time, when an increase in the thermal conductance of the build material is determined or decrease the power output of the excitation energy source, in real-time, when a decrease in the thermal conductance of the build material is determined. [Claim 14; “…adjusting a power level of the heating radiation source in response to the measured reflected radiation at the second wavelength….” Although the reference does not explicitly disclose that the power is increased if the thermal conductance of the build material is determined or decreased if a decrease in thermal conductance is detected, the prior art explicitly contemplates adjusting the power level based on a reflected radiation, in which said reflected radiation is “…used to calculate reflectivity of the substrate, emissivity of the substrate, energy absorbed by the substrate, and/or the temperature of the substrate at step 1338…” (Par. 102)]
Li discloses the benefits of the sensing energy beam and first second scanning device in that it provides uniform annealing of a substrate/build material that would otherwise be disrupted by variations in emissivity. [Par. 14] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the additive manufacturing system as taught by Cheverton in view of the sensing energy source and scanning device as taught by Li to further include a sensing energy source separate from said excitation energy source, said sensing energy source configured to emit a sensing energy beam that has an energy at the build material less than the energy necessary to generate the melt pool in the same build material and less than that of the excitation energy beam at the build material, a first scanning device configured to selectively direct the sensing energy beam across the build material, wherein at least a portion of the build material is configured to emit an ambient quantity of electromagnetic radiation prior to being contacted by the sensing energy beam, and emit a sensing quantity of electromagnetic radiation different than the ambient quantity of electromagnetic radiation after being contacted by the sensing energy beam, an optical system comprising an optical detector configured to detect the ambient quantity of electromagnetic radiation and the sensing quantity of electromagnetic radiation over a predetermined time, a computing device configured to receive the sensing quantity of electromagnetic radiation over time: determine an energy rate change of the sensing quantity of electromagnetic radiation based on the received sensing quantity of electromagnetic radiation over time, the energy rate change corresponding to a change in the thermal conductance of the build material and increase the power output of the excitation energy source, in real-time, when an increase in the thermal conductance of the build material is determined or decrease the power output of the excitation energy source, in real-time, when a decrease in the thermal conductance of the build material 
Cheverton and Li do not disclose the sensing energy beam directed onto the build material in front of the excitation energy beam as the excitation energy beam and the sensing energy beam are individually directed across the build material.
Engel, much like Cheverton and Li, pertains to a device for layer-wise additive production. [abstract] 
Engel discloses the sensing energy beam [Fig. 2, #34] directed onto the build material [Fig. 2, #102] in front of the excitation energy beam [Fig. 2, #32] and the excitation energy beam [Fig. 2, #32] and the sensing energy beam [Fig. 2, #34] are individually directed across the build material [Fig. 2, #102].
Engel discloses the benefits of the sensing energy beam in that the quality of the component formed by melting and solidifying the material powder can be monitored continuously with a high degree of precision. [Par. 22] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the sensing energy beam as taught by Cheverton and Li in view of the sensing energy beam as taught by Engel to further include the sensing energy beam directed onto the build material in front of the excitation energy beam as the excitation energy beam and the sensing energy beam are individually directed across the build material to monitor the quality of the component to be made continuously with a high degree of precision. [Par. 22]
Neither Cheverton nor Li disclose the sensing energy source emits an excitation energy beam across the same predetermined scan path. 
Milner, much like Cheverton and Li, pertains to an apparatus and method for detecting defects in an additive manufacturing process. [abstract] 
scan pattern, scan rate, etc.) of the energy beam…”]
Milner discloses the benefits of the predetermined scanned path in that it compensates for beam degradation over time associated with condition external to the build chamber or internal to the build chamber. [Par. 75, Lines 16-20] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the scanned path as taught by Cheverton and Li in view of the scanned path as taught by Milner to further include the sensing energy source emits an excitation energy beam across a predetermined scan path to compensate for beam degradation over time associated with condition external to the build chamber or internal to the build chamber. [Par. 75, Lines 16-20]
As Per Claim 22, Cheverton discloses a second scanning device [Fig. 1, #18] configured to selectively direct the excitation energy beam across the build material. [Col. 4, Lines 39-45]; and 
a controller configured to move said second scanning device synchronously with said first scanning device. [Col. 9, Lines 28-33]
As Per Claim 24, Cheverton discloses said controller is configured to move said first scanning device and said second scanning device synchronously [Col. 9, Lines 28-33]
Neither Cheverton nor Li discloses said controller is configured to move said first scanning device and said second scanning device synchronously such that the excitation energy beam and the sensing energy beam contact the build material proximate to each other as the excitation beam and the sensing energy beam traverse the predetermined scan path.

Milner discloses controller [Fig. 8, #700] is configured to move said first scanning device and said second scanning device synchronously [Par. 76, Lines 15-19; the reference clearly discloses that the controller adjusts scanning patterns and rate] such that the excitation energy beam [Fig. 2, #204] and the sensing energy beam [Fig. 2, #202] contact the build material proximate to each other [Fig. 2, #225], as the excitation beam [Fig. 2, #204] and the sensing beam [Fig. 2, #202] traverse the predetermined scan path [Par. 59, “…Another example use may be with repetitively pulsed or scanning lasers which involve the operation of pulsed laser performance operating at a fixed (or variable) pulse rates. This may range from a few pulses per second to as high as 20,000 pulses per second. The direction of a CW laser can be scanned rapidly using optical scanning systems to produce the equivalent of a repetitively pulsed output at a given location…”]
Milner discloses the benefits of the controller in that it compensates for beam degradation over time associated with condition external to the build chamber or internal to the build chamber. [Par. 75, Lines 16-20] 
Therefore, it would have been obvious to modify the teachings of a controller as taught by Cheverton and Li in view of the controller as taught by Milner to further include said controller is configured to move said first scanning device and said second scanning device synchronously such that the excitation energy beam and the sensing energy beam contact the build material proximate to each other to compensate for beam degradation over time associated with condition external to the build chamber or internal to the build chamber. [Par. 75, Lines 16-20] 
As Per Claim 32,  Cheverton discloses all limitations of the invention except wherein said sensing energy source is configured to emit the sensing energy beam having a predetermined energy output sufficient to increase the energy of the build material.

Li discloses wherein said sensing energy source is configured to emit the sensing energy beam having a predetermined energy output sufficient to increase the energy of the build material. [Par. 99; “…The substrate is then irradiated with a line of continuous wave electromagnetic radiation emitted from the continuous wave radiation module 908 (FIGS. 9A and 9B), at step 1326, thereby heating the surface of a substrate with a predetermined power density for a predetermined length of time… which heats the surface of the substrate from an ambient temperature of less than about 500.degree. to a process temperature of higher than about 700.degree. C….; the reference clearly discloses that the sensing energy beam heats up the build material to a higher temperature i.e. increases the energy of the build material]
Li discloses the benefits of the sensing energy source in that it provides uniform annealing of a substrate/build material that would otherwise be disrupted by variations in emissivity. [Par. 14]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the invention as taught by Cheverton in view of the sensing energy source as taught by Li to further include said sensing energy source is configured to emit the sensing energy beam having a predetermined energy output sufficient to increase the energy of the build material to provide uniform annealing of a substrate/build material that would otherwise be disrupted by variations in emissivity. [Par. 14]
As Per Claim 33, Cheverton discloses all limitations of the invention except wherein said sensing energy source is configured to emit the sensing energy beam having a predetermined energy output sufficient to decrease the energy of the build material.
Li, much like Cheverton, pertains to an apparatus of thermally processing a substrate. [abstract] 
Li discloses wherein said sensing energy source is configured to emit the sensing energy beam having a predetermined energy output sufficient to decrease the energy of the build material. [Par. 99; the prior art explicitly discloses that the wave radiation module (908) is controlled to heat the substrate with a predetermined power density for a predetermined length of time.. The claim limitation reads “having a predetermined energy output sufficient to decrease the energy of the build material, and the examiner would like to note that by the prior art discloses the sensing energy beam having a predetermined energy output, it is well within the functionality of the prior art to have a predetermined energy output that decreases the energy emitted from the build material, as the claim pertains to functional language.  ] 
Li discloses the benefits of the sensing energy source in that it provides uniform annealing of a substrate/build material that would otherwise be disrupted by variations in emissivity. [Par. 14]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the invention as taught by Cheverton in view of the sensing energy source as taught by Li to further include said sensing energy source is configured to emit the sensing energy beam having a predetermined energy output sufficient to decrease the energy of the build material to provide uniform annealing of a substrate/build
As Per Claim 34, Cheverton and Li disclose all limitations of the invention except wherein said controller is configured to move said first scanning device such that the sensing energy beam contacts the build material as the sensing energy beam traverses the predetermined scan path, and wherein said controller is configured to move said second scanning device such that the excitation energy beam contacts the build material across the predetermined scan path after the sensing energy beam has traversed the entire scan path.

Milner discloses said controller [Fig. 8, #700] is configured to move said first scanning device [Fig. 2, #206] such that the sensing energy beam [Fig. 2, #204] contacts the build material [Fig. 2, #220] as the sensing energy beam traverses the predetermined scan path [Par. 76” … This information can be used as feedback to provide real-time control the energy source (e.g., the energy source 112), the heat sources, and/or the inlet or outlet ports. For example, using the controller, it is possible to adjust characteristics (e.g., power, scan pattern, scan rate, etc.) of the energy beam…”], and wherein said controller [Fig. 8, #700] is configured to move said second scanning device [Fig. 2, #210] such that the excitation energy beam [Fig. 2, #206] contacts the build material [Fig. 2, #220] across the predetermined scan path[Par. 76” … This information can be used as feedback to provide real-time control the energy source (e.g., the energy source 112), the heat sources, and/or the inlet or outlet ports. For example, using the controller, it is possible to adjust characteristics (e.g., power, scan pattern, scan rate, etc.) of the energy beam…”] after the sensing energy beam has traversed the entire scan path. [Fig. 2, #204]
Milner discloses the benefits of the controller in that it compensates for beam degradation over time associated with condition external to the build chamber or internal to the build chamber. [Par. 75, Lines 16-20] 
Therefore, it would have been obvious to modify the teachings of a controller as taught by Cheverton and Li in view of the controller as taught by Milner to further include said controller is configured to move said first scanning device such that the sensing energy beam contacts the build material as the sensing energy beam traverses the predetermined scan path, and wherein said controller is configured to move said second scanning device such that the excitation energy beam contacts the build material across the predetermined scan path after the sensing energy beam has 
As Per Claim 36, Cheverton discloses the build material is a powdered metal, a ceramic powder, a metal-coated ceramic powder, a thermoset resin, or a thermoplastic resin. [Col. 12, Lines 60-65; “…metal-coated ceramic powders, and thermoset or thermoplastic resins….”]
As Per Claim 39, Cheverton discloses all limitations of the invention except the thermal conductivity sensing system is configured to direct the sensing energy source along a build path just ahead of the excitation energy source.
Li, much like Cheverton, pertains to an apparatus of thermally processing a substrate. [abstract] 
Li discloses the thermal conductivity sensing system is configured to direct the sensing energy source [Fig. 14, #1420 & #1430] along a build path just ahead of the excitation energy source [Fig. 14, #202; Par. 106, “…the low power radiation sources 1420 and 1430 are optically coupled to a beam splitter 1441, where the laser radiation continues through the focusing optics 320 onto the substrate 214….”].
Li discloses the benefits of the sensing and excitation energy beam in that it provides uniform annealing of a substrate/build material that would otherwise be disrupted by variations in emissivity. [Par. 14]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the wavelengths as taught by Cheverton in view of the wavelengths as taught by Li to further include the thermal conductivity sensing system is configured to direct the sensing energy source along a build path just ahead of the excitation energy source to provide uniform annealing of a substrate/build material that would otherwise be disrupted by variations in emissivity. [Par. 14]
As Per Claim 44, Cheverton discloses wherein the optical detector is sensitive to light with wavelengths in the ultraviolet spectrum, the visible spectrum, the near-infrared spectrum, and the the prior art clearly discloses that the optical detector is a high-speed visible light camera or a infrared camera and therefore detects visible light or infrared light]
As Per Claim 46, Cheverton discloses wherein the optical detector [Fig. 1, #38] is a photomultiplier tube, a photodiode, an infrared camera, a charged-couple device camera, a CMOS camera, a pyrometer, or a high-speed visible-light camera. [Col. 6, Lines 18-25; “…Optical detector 38 may include any suitable optical detector that enables optical system 20 to function as described herein, including, for example and without limitation, a photomultiplier tube, a photodiode, an infrared camera, a charged-couple device (CCD) camera, a CMOS camera, a pyrometer, or a high-speed visible-light camera…”]
Claim(s) 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Cheverton (US 9925715) in view of Li (US 2009/0200279) in further view of Engel (US 2018/0169952) in further view of Milner (US 2018/0143147) in further view of Shwarze (US 2015/0183158)
As Per Claim 37, Cheverton discloses all limitations of the invention except the sensing energy beam and the excitation energy beam have a wavelength of 1070 nanometers.
Shwarze, much like Cheverton, pertains to an apparatus of producing a three-dimensional work piece with a radiation detection device.
Shwarze discloses the energy beam having a wavelength of 1070 nanometers [Par. 27; “…The radiation source 22 may be designed in the form of a laser source emitting laser light at a wavelength of approximately 1064 nm….”] 

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the wavelength of the sensing energy beam and the excitation energy beam as taught by Cheverton in view of the energy beam as taught by Shwarze to further include the sensing energy beam and the excitation energy beam have a wavelength of 1070 nanometers to ensure that the product to be made is subjected to a specific radiation to obtain the desired geometry to be produced. [Par. 27]
As Per Claim 38, Cheverton discloses all limitations of the invention except wherein the sensing energy beam and the excitation energy beam have a wavelength of about 1,070 nanometers.
Shwarze, much like Cheverton, pertains to an apparatus of producing a three-dimensional work piece with a radiation detection device.
Shwarze discloses the energy beam having a wavelength of about 1070 nanometers [Par. 27; “…The radiation source 22 may be designed in the form of a laser source emitting laser light at a wavelength of approximately 1064 nm….”] 
As decided by the courts, “…a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)…” [MPEP 2144.05(I)] That is, in this instance, Shawrze discloses a radiation energy beam having approximately a wavelength of 1064 nanonmeters reads on the wavelength of 1070 nanometers as it is merely close to the value of 1070 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the wavelength of the sensing energy beam and the excitation energy beam as taught by Cheverton in view of the energy beam as taught by Shwarze to further include the sensing energy beam and the excitation energy beam have a wavelength of about 1070 nanometers to ensure that the product to be made is subjected to a specific radiation to obtain the desired geometry to be produced. [Par. 27]
Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered.
The newly amended claims have facilitated new rejection(s) under 35 U.S.C. 103 for the reasons stated above. 
The applicant asserts that Li does not teach or suggest regarding a sensing energy beam directed onto a build material in front of an excitation energy beam as the energy beam and the sensing energy beam are individually directed across the build material. 
While the Examiner agrees, the new reference that has been added to the rejections, Engel (US 2018/0169952), teaches said recited claim limitations for the reasons stated above in the action. 
Applicant asserts Milner makes no teaching or suggestion regarding an sensing energy beam directed on to the build material in front of an excitation energy beam. 
While the examiner agrees, Engle (US 2018/0169952) clearly discloses the sensing energy beam [Fig. 2, #34] directed onto the build material [Fig. 2, #102] in front of the excitation energy beam [Fig. 2, #32]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761   

/ERIN E MCGRATH/Primary Examiner, Art Unit 3761